Title: Thomas Jefferson to William J. Stone, 15 November 1810
From: Jefferson, Thomas
To: Stone, William J.


          
            Sir
            Monticello Nov. 15. 10.
          
           I have not the smallest trace in my memory of the transaction you state as between Colo Robert Lewis and myself respecting lands in the fork. it must have been a matter of conversation only between us, and if I recieved any papers from him they must have been returned, or they would have been now among my papers, which I have searched and find none such.  it is most certain I never was employed in any such suit; of this I am assured by the record of every suit I was ever employed in which I kept with great exactness, and still have. of mr King’s land it’s contents & boundaries I am entirely ignorant. I should suppose the papers concerning these must be in the hands of the executors of the late Martin Key. Accept the assurances of my respect
          
            Th:
            Jefferson
        